UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2077



SOSENA MENGESHA,

                                                        Petititoner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-33-9707)


Submitted:   July 16, 2003                 Decided:   August 6, 2003


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert M. Price, LAW OFFICES OF ROBERT M. PRICE, P.C., Washington,
D.C., for Petitioner. Robert D. McCallum, Jr., Assistant Attorney
General, Emily Anne Radford, Assistant Director, Joshua E.
Braunstein, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Sosena Mengesha, a native and citizen of Ethiopia, petitions

for   review   of   an   order   of   the   Board   of   Immigration   Appeals

(“Board”).     The order affirmed, without opinion, the immigration

judge’s   order     denying   Mengesha’s    applications     for    asylum   and

withholding of removal.

      On appeal, Mengesha’s sole claim is that the Board erred in

designating her case as appropriate for affirmance without opinion,

after review by a single Board member, in accordance with the

procedure set out in 8 C.F.R. § 1003.1(a)(7) (2003).               This section

allows a single Board member to enter an order affirming the result

of the immigration judge’s decision if the result reached is

correct; any errors are harmless or nonmaterial; and either the

issue on appeal is squarely controlled by Board or federal circuit

court precedent and does not involve application of precedent to a

novel fact situation, or the factual and legal questions raised are

so insubstantial that three-member review is not warranted.                    8

C.F.R. § 1003.1(a)(7)(ii).        We reject Mengesha’s challenges to the

Board’s use of the procedure in her case based on our finding that

summary affirmance was appropriate in this case under the factors

set forth in § 1003.1(a)(7)(ii).

      Accordingly, we deny Mengesha’s petition for review.                    We

dispense with oral argument because the facts and legal contentions




                                       2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                 PETITION DENIED




                                3